Citation Nr: 1412999	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1980 and from June 1981 to June 2001.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was scheduled for a videoconference hearing in April 2012, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, a remand is necessary before the Veteran's claim for service connection for obstructive sleep apnea is decided.  

The Veteran asserts that he has obstructive sleep apnea as a result of active service.  Specifically, the Veteran has stated that he believes his obstructive sleep apnea to be the result of sinus issues and bronchitis he had while in active service.

The Veteran underwent two VA sleep studies.  A July 2008 study reported a normal sleep study, with no evidence of obstructive sleep apnea syndrome or periodic limb movement disorder.  A January 2009 study diagnosed abnormal sleep architecture due to interrupted/fragmented sleep due to respiratory events and obstructive sleep apnea and recommended that the Veteran use an auto-continuous positive airway pressure (CPAP) machine. 

In the April 2010 notice of disagreement, the Veteran has reported that a large part of his medical records was written in poor handwriting, which was either difficult or impossible to read, and which prevented VA from being able to ascertain the facts of the case.  The Veteran has related that he had two sleep studies done only seven months apart, and that he believed that the second study was done because the first one was inconclusive.  The Veteran has asserted that he did not develop obstructive sleep apnea in the seven months between the two sleep studies, but that rather he has had a sleeping disorder since active service and was not properly diagnosed and treated for it.  The Veteran has stated that, while in active service, he experienced restless nights, waking in the morning with headaches, and being fatigued.   

In an April 2010 statement, the Veteran's sister stated that the Veteran has complained about labored breathing for several years; that this issue became apparent to her when they lived together from January 1995 to October 1996; that his breathing complications forced him to awake abruptly, gasping for air; that the Veteran snored unbearably on the nights he did sleep; that she often had to check on him to make sure that he was able to breathe at night; that she often closed his door to muzzle the sound of his snoring; and that she attempted to convince him to seek medical attention for the issue until he was finally diagnosed with obstructive sleep apnea in February 2009.  
 
The January 2009 VA sleep study diagnosed a current disability of obstructive sleep apnea.  The Veteran and his sister have reported that the Veteran has experienced this issue since approximately 1995.  Accordingly, the Board finds that there is medical evidence that the Veteran currently has obstructive sleep apnea, and there is evidence which suggests a possibility of a relationship between the Veteran's sleep apnea and active service.  The Veteran has not been provided with a VA medical examination with respect to the sleep apnea claim which considers the etiology and onset of sleep apnea.  Therefore, the Board finds that a medical examination is needed to determine the etiology of any current sleep apnea.  38 C.F.R. § 3.159(c)(4), 3.326 (2013).

In addition, current treatment records should be obtained before a decision is made in this claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record.

2. Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current sleep apnea.  The examiner must review the claims file and the examination report should note that review.  The examiner should provide a diagnosis of all sleep disabilities found.  The examiner should specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea is related to any period of active service or was present during active service.  The examiner should also specifically opine as to whether it as at least as likely as not (50 percent probability or greater) that any current sleep apnea has been caused or aggravated by any of the Veteran's service-connected disabilities, to specifically include a lumbar spine disability, hepatitis B, a left knee disability, hemorrhoids, a left inguinal hernia, a right index finger laceration, and neurosyphilis.  If the Veteran's current sleep apnea is attributable to factors unrelated to his service, the examiner should specifically so state.  A complete rationale for all opinions should be provided.

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


